Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Arguments
Applicant’s arguments, see Pg 5-6 and 9, filed 12/23/2020, with respect to the rejection(s) of claim(s) 1-3, 5-6, 8, 10, and 12 under 35 U.S.C 103 is have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
In regards to nonstatutory double patenting rejection.  The arguments are not persuasive because the claims limitations have similar scope as presented below.  Therefore the rejection is maintained.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-3, 5-6, 8, 10, and 12  are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 6-7, 10, 12, 15, 17-20 of copending Application No. 15/386601 (reference application, herein CO) in further view of  Denoual (US 9883011).   Although the claims at issue are not identical, they are not patentably distinct from the although the instant application claiming a “still image” and a “moving image”, so long as an apparatus transmits a video, which contains the still image and a moving image. Mapping is produced from below: 
Referring to Claim 1. CO discloses a providing apparatus comprising: one or more processors; and at least one memory storing one or more processors, the one or more programs including instructions for: generating description data including at least: (i) position information representing a spatial position of each of a plurality of spatial regions within a video (refer to Claim 1), (ii) size information representing a spatial size of each of the plurality of spatial regions within the video (refer to Claim 1 ), (iii) a plurality of pieces of address information each of which is used for requesting image data of one of the plurality of spatial regions (refer to Claim 1), and (iv) address information that is used for requesting image data of a broad spatial region including the plurality of spatial regions (refer to Claim 1); and providing, to a client apparatus, the description data generated (refer to Claim 1); pushing transmitting, to the client apparatus, a still image of a broad spatial region including the plurality of spatial regions; and transmitting, to the client apparatus (video contains still image), one or more segments including the moving image of one of the plurality of spatial regions according to the request from the client apparatus (video is made up of a moving images, refer to par Claim 1), after providing the description data, push transmission being performed without a request from the client apparatus. (refer to Claim 1).   
Referring to Claim 2. CO discloses  the wherein the broad spatial region is identical to a spatial region of the video (refer to Claim 2).  

Referring to Claim 3.    CO further discloses wherein the one or more programs include instructions for: storing image data of each of the plurality of spatial regions (refer to Claim 1 and 2); accepting a request for the image data from the client apparatus, and providing one or more segments including image data of a spatial region according to the request from the client apparatus (refer to Claims 1-2).  

Referring to Claim 5.  Denoual discloses wherein the description data include first address information that is used for requesting image data of the broad spatial region and having a first resolution, and second address information that is used for requesting image data of the broad spatial region and having a second resolution which is different from the first resolution (Denoual, refer to Col 16, Lines 40-51). 

Referring to Claim 6. CO further discloses   wherein the address information is a URL (refer to Claim 7).
Referring to Claim 12. CO further discloses wherein the description data further includes address information that is used for requesting the still image of a broad spatial region including the plurality of spatial regions (refer to Claim 6).
Referring to Claims 8, 10, and 12, claims are rejected under similar rationales as claims 1-3, 5, 6. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN C TANG whose telephone number is (571)272-3116.  The examiner can normally be reached on 5:30am - 2:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Karen C Tang/
Primary Examiner, Art Unit 2447